Title: To Thomas Jefferson from Frederick Winslow Hatch, 22 April 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear SirThursday—The Rev Mr McMahon from Alabama an inteligent Gentleman, with two of his friends Ministers of the Methodist Church  being on his way to the General Conference in Balto has selected his route thro’ this part of the Country with a view of visiting the University, & has express’d to me a wish to call for a few minutes at Monticello’ to see its grounds & make his respects to yourself.—I could do no less than to name him to you, & to express to you by the occasion my best wishes & prayers for your present & eternal weal—Very respecty & affectyF W Hatch